Response to Amendment
	The after-final amendment filed 5/24/2021 has been entered.  

ALLOWANCE
Claims 1 and 5-13 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a backlight module, comprising: a light source layer, wherein a plurality of light emitting units is arranged on the light source layer; a light guiding layer, wherein the light source layer is disposed on one side of the light guiding layer, and a plurality of reflective prism units are arranged on the other side of the light guiding layer away from the light source layer, the positions of the plurality of reflective prism units are corresponding to the plurality of light emitting units respectively, the reflective prism unit is configured to reflect a light emitted by the light emitting unit into the light guiding layer and cause total reflection of the reflected light within the light guiding layer; and a dotted layer provided with an optical structure for extracting light from the light guiding layer; wherein the reflective prism unit comprises: a first prism module, an orthographic projection of the first prism module on the light guiding layer has a circular shape, and a center of the circular orthographic projection corresponds to a light emitting center of the light emitting unit, a thickness of the first prism module is decreased from an edge to the center of the circle sequentially; and wherein the reflective prism unit further comprises: at least a second prism module, an orthographic projection of each second prism module on the light guiding layer has a circular shape, the orthographic projections of a plurality of second prism modules on the guiding layer surround the orthographic projection of the first prism module on the light guiding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (US 2014/0063849), Shimizu (US 2011/0194034), Shimura (US 7,182,481) disclose a similar backlight module.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875